Exhibit 10.1
SECOND AMENDMENT
TO
EMPLOYMENT AGREEMENT
     THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT is entered into as of the
17th day of July, 2010, by and between PSB Group, Inc., a bank holding company
organized under the laws of the State of Michigan (the “Company”), Peoples State
Bank, a banking association chartered under the laws of the State of Michigan
(the “Bank”) and Henry R. Thiemann (“Executive”).
WITNESSETH:
     WHEREAS, the parties hereto entered into that certain Employment Agreement
dated April 26, 2010, as amended by that certain First Amendment to Employment
Agreement dated Jun 30, 2010 (collectively, the “Employment Agreement”); and
     WHEREAS, the parties hereto desire to further amend the Employment
Agreement, upon the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
set forth herein, the parties hereto hereby amend the Employment Agreement as
follows:
     1. The last sentence of Section 13 that provides “In the event any such
approval is not finally obtained by July 14, 2010, this Agreement shall be
terminated and of no further force or effect,” is hereby deleted in its
entirety.
     2. Except as expressly modified as set forth herein, all of the remaining
terms, conditions and provisions of the Employment Agreement are hereby ratified
and confirmed and shall remain in full force and effect.
     IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment
to Employment Agreement as of the date first written above.
PSB GROUP, INC.

                 
By:
  /s/ David A. Wilson
 
Its: Senior Vice President and CFO       /s/ Henry R. Thiemann
 
Henry R. Thiemann    

          PEOPLES STATE BANK
      By:   /s/ David A. Wilson         Its: Senior Vice President and CFO     
       

 